The Honorable Lana Oleen State Senator, 22nd District 3000 Stagg Hill Road Manhattan, Kansas  66502
The Honorable John Vratil State Senator, 11th District 10209 West 126th Overland Park, Kansas  66213
Dear Senator Oleen and Senator Vratil:
As State Senators, you each have requested our opinion regarding the legality of a Department of Wildlife and Parks regulation concerning the purchase of a hunting license.
K.A.R. 115-9-4 provides:
  "(a) Any individual required to have a certificate of completion of an approved hunter education course prior to purchase of a hunting license may purchase a hunting license by attesting to the license seller of the individual's successful completion of an approved hunter education course.
  "(b) The signature of the individual on the hunting license shall satisfy the attesting requirement of subsection (a)."
In essence, you question whether this regulation legitimately implements the hunter education and certification of completion statute, K.S.A. 32-920, which provides:
  "No person born on or after July 1, 1957, shall hunt in this state on land other than such person's own land unless the person has been issued a certificate of completion of an approved hunter education course. If such person is required by law to obtain a hunting license, the person shall exhibit proof of completion of such course to the person issuing the license at the time of purchasing the license. . . ."
The issue thus becomes whether the regulation's "attestation" requirement conforms with the statute's requirement to "exhibit" proof. For guidance in resolving this issue, we turn to the fundamental rule of statutory construction that the intent of the Legislature governs. To determine this intent, the words used in the statute should first be looked to. When a statute is plain and unambiguous, effect should be given to the expressed statutory language, rather than determining what the law should or should not be. Words in common usage should be given their natural and ordinary meaning.1
The natural and ordinary meaning of the word "exhibit" is to show or display.2 Thus, the plain and unambiguous meaning of the statutory requirement that an applicant for a hunting license "exhibit proof of completion of such to the person issuing the license at the time of purchasing the license" is that the applicant show or display proof of completion an approved hunter education course. A regulation that allows proof to be made by an attestation, which is merely an act of witnessing a signature on a document,3does not sufficiently comply with such statutory requirement.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:CN:jm
1 In re Tax Appeal of Boeing, 261 Kan. 508 (1997).
2 The Concise Oxford Dictionary of Current English 424 (5th ed. 1975), Oxford at the Clarendon Press 1975; Webster's II New Riverside University Dictionary 452 (1988).
3 Black's Law Dictionary 163 (Rev. 4th ed. 1968).